Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Rockmart Health & Rehab, LLC,

(CCN: 11-5330),

Petitioner,

v.

Centers for Medicare & Medicaid Services.
Docket No. C-16-470
ALJ Ruling No. 2016-16

Date: August 1, 2016

RULING

For the reasons set forth below, I dismiss as untimely the hearing request filed by
Petitioner, Rockmart Health & Rehab, LLC.

Background

Petitioner is a skilled nursing facility located in Rockmart, Georgia, that participated in
the Medicare program until January 2016. The Georgia Department of Community
Health (state agency) completed a complaint investigation and recertification survey on
December 16, 2015. Based on the survey findings, the Centers for Medicare & Medicaid
Services (CMS) determined that the facility was not in substantial compliance with
Medicare requirements and that its deficiencies posed immediate jeopardy to resident
health and safety. CMS Ex. 1. In a notice letter dated January 5, 2016, CMS advised
Petitioner that the facility was not in substantial compliance and that CMS was therefore
imposing remedies, including involuntary termination. CMS Ex. 2.

A section of the notice letter — prominently captioned, “Appeal Rights for December
16, 2015 Survey” — advises the facility of its right to request a hearing before an

administrative law judge (ALJ) “[i]f you disagree with the survey findings.” The letter
sets forth the procedures for filing an appeal and cites the regulations that govern such
appeals — 42 C.F.R. § 498.40 et seq. It explains that the appeal should identify the
specific issues, findings of fact, and conclusions of law with which the facility disagrees
and should specify the basis for contending that CMS’s findings and conclusions are
incorrect. CMS Ex. 2 at 3-4.

The letter advises the facility of the filing deadlines: “You must file a written request for
a hearing no later than sixty (60) days after receiving this letter.” CMS Ex. 2 at 3. CMS
sent the letter via federal express, regular mail, and e-mail. The letter also advises the
facility that “Receipt of this Notice is Presumed to be January 5, 2016, Date Notice E-
mailed.” CMS Ex. 2 at 1.

In a letter dated April 8, 2016, Petitioner filed “formal notice of our intent to appeal” the
December 16 survey findings. CMS now moves to dismiss Petitioner’s “appeal” as

untimely, which Petitioner opposes.
Discussion

Petitioner is not entitled to a hearing because it did not file a
timely hearing request, and no good cause justifies
extending the time for fi ing.’

Section 1866(h) of the Social Security Act (Act) authorizes administrative review of
determinations that a provider fails to comply substantially with Medicare program
requirements “to the same extent as is provided in section 205(b) of the [Act].” Under
section 205(b), the Secretary of Health and Human Services must provide reasonable
notice and opportunity for a hearing “upon request by [the affected party] who makes a
showing in writing that his or her rights may be prejudiced” by the Secretary’s decision.
The hearing request “‘must be filed within sixty days” after receipt of the notice of CMS’s
determination. Act § 205(b) (emphasis added). The sixty-day time limit is thus a
statutory requirement. See Cary Health and Rehab. Ctr., DAB No. 1771 at 8-9 (2001).

Similarly, the regulations mandate that the affected party “file the request in writing
within 60 days from receipt of the notice . . . unless that period is extended ....” 42
C.F.R. § 498.40(a). On motion of a party, or his/her own motion, the ALJ may dismiss a
hearing request where that request was not timely filed and the time for filing was not
extended. 42 C.F.R. § 498.70(c).

' T make this one finding of fact/conclusion of law.
No one disputes that the facility received its notice on January 5, which means that its
hearing request was due no later than March 5, 2016. Petitioner’s April 8 hearing request
was therefore untimely and, absent a showing of good cause for my extending the time in
which to file, should be dismissed pursuant to 42 C.F.R. § 498.70(c).

No good cause. I treat Petitioner’s April 8 letter as a hearing request, even though it does
not satisfy regulatory requirements. 42 C.F.R. § 498.40(b); see Carlton at the Lake, DAB
No. 1829 (2002); Alden Nursing Ctr.— Morrow, DAB No. 1825 (2002) (affording the
ALJ “discretion” to accept as adequate to preserve a right to hearing requests that fail to
identify the specific issues and findings of fact and conclusions of law with which the
affected party disagrees and fail to specify the bases for contending the findings and
conclusions are incorrect.). In responding to CMS’s motion to dismiss, Petitioner refers
to its April 8 letter as its appeal. P. Response at 2.

Petitioner’s April 8 letter does not directly acknowledge that it missed the filing deadline
but explains that the facility is “in the process of compiling pertinent facts and
documentation” and suggests that its efforts are hampered by competing demands: from
December through March, the state agency surveyed and terminated four facilities
(including Petitioner) that were managed by Petitioner’s management company.
Petitioner also complains that it was “not given due process to refute or correct the
deficiencies.” Hearing Request; P. Response at 4.

I do not agree.

The regulations do not define “good cause” but leave that determination to the discretion
of the ALJ. Looking to regulations governing certain Social Security benefit appeals
(which also derive from section 205(b) of the Act), many ALJs have long ruled that
“good cause” means circumstances beyond a party’s ability to control. See, e.g., Oak
Park Healthcare Ctr., DAB CR1917 (2009) ; Hillcrest Healthcare, LLC, DAB CR976
(2002), aff'd DAB No. 1879 (2003); Hammonds Lane Ctr., et al., DAB CR913 (2002),
aff'd DAB No. 1853 (2002); Glen Rose Medical Ctr., DAB CR918 (2002), aff'd DAB
No. 1852 (2002); Parkview Care Ctr., DAB CR785 (2001); Hospicio San Martin, DAB
CR387 (1995), aff'd DAB No. 1554 (1996); 20 CER. § 404.933(c).’

> The Social Security regulations instruct the ALJ to consider: 1) the circumstances that
kept the respondent from making the request on time; 2) whether any agency action
misled him; 3) whether the respondent understood the requirements for filing; and 4)
whether the respondent had any physical, mental, educational, or linguistic limitation that
prevented him from filing a timely request or from understanding or knowing about the
need to file a timely request for review. 20 C.F.R. § 404.911.
For its part, the Departmental Appeals Board has avoided articulating a “good cause”
standard. Rutland Nursing Home, DAB No. 2582 at 5 (2014); Hammonds Lane Ctr., et
al., DAB No. 1853 n.3; Wellington Oaks Care Ctr., DAB No. 1626 (1997)? In any
event, the Board has consistently agreed that where a party, by inadvertence or tactical
choice, makes no effort to preserve its hearing rights, it must accept the consequences of
its inaction — loss of its right to an in-person hearing. Rutland at 5; Hammonds Lane Ctr.
at 1; Hillcrest Healthcare, LLC, DAB No. 1978 (2003). Thus, the Board has sustained
dismissals where the facility missed a filing deadline because it opted to pursue other
avenues (Rutland, Hillcrest); waited for the results of a waiver (Kids Med (Delta Medical
Branch), DAB No. 2471 (2012)); relied on a defunct policy that might have allowed it to
correct without incurring a penalty (Hammonds); and opted to focus on its plan of
correction and resurvey rather than to pursue an appeal (Nursing Inn of Menlo Park,
DAB No. 1812 (2002).

Here, Petitioner delayed requesting a hearing because its management company had
problems with other facilities. That a management company has spread itself so thin that
it is unable to address all of its facilities’ problems does not constitute good cause.
Indeed, preserving hearing rights requires little time or effort, as evidenced by the quality
of the request Petitioner filed here, and to do so should have been well within Petitioner’s
ability.

Finally, with respect to Petitioner’s due process complaints, Petitioner had ample
opportunity to refute the survey findings, but, by its own inaction, it failed to do so in the
manner provided by statute and regulation.

> As noted above, the regulation gives the ALJ discretion to extend the time for filing. 42
CFR. § 498.40(c). (“For good cause shown, the ALJ may extend the time for filing the
request for hearing.”). While the SSA standard is likely the most-widely used for section
205(b) hearings — and its application thus least likely to be considered an abuse of
discretion — it is not the only standard an ALJ might reasonably apply, particularly given
the absence of controlling regulations or other guidance. In reviewing an ALJ’s
dismissal, the Board does not decide de novo its own view of good cause; rather it
determines whether the ALJ abused his/her discretion. “Abuse of discretion” is thus the
appropriate standard for reviewing an ALJ’s finding of good cause.
Conclusion

Because Petitioner did not file its hearing request within sixty days of receiving the
January 5, 2016 notice letter, and no good cause justifies my extending the time for filing,
I dismiss its request pursuant to 42 C.F.R. § 498.70(c).

/s/
Carolyn Cozad Hughes
Administrative Law Judge

